DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-16 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7,14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1) and Arene et al. (Arene – US 2019/0391560 A1).

As to claim 1, Hiroshi discloses an article with a wireless communication device comprising:
a wireless IC chip (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire); and
an article (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: the tag antenna portion can be attached to the embroidery portion 7 such as a hospital name provided in the uniform 6, and the RFID tag 1 can be easily attached to the uniform 6 so that it is not apparent).

Hiroshi does not explicitly disclose a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip; a conductive thread that attaches the power feeding circuit board to the article, and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article.

However, it has been known in the art of RFID tag design to implement a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip; a conductive thread that attaches the power feeding circuit board to the article, and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article, as suggested by Kimura and Arene, which discloses a power feeding circuit board (Kimura: Abstract, [0018]-[0019], [0022], [0026]-[0028], and FIG. 1-3 the feeding substrate 10: a wireless communication device includes a wireless IC chip that processes a high-frequency signal and a feeding substrate including a coil conductor, a plane conductor, and a matching circuit that is connected to the wireless IC chip and that has a predetermined resonant frequency) that includes a terminal electrode (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52) connected to the wireless IC chip (Kimura: FIG. 1 the wireless IC chip 50); a conductive thread (Kimura: [0021]-[0022], [0024]-[0025], and FIG. 1-4 the coil conductor 31 and the plane conductor 35: The coil conductor 31 and the plane conductor 35 are electrically connected in parallel with the matching circuit 20. One end of the coil conductor 31 is connected to a first connection point P1 of the matching circuit 20 and the other end is open. The plane conductor 35 is provided on the bottom surface side of the feeding substrate 10 over a relatively wide area and is connected to a second connection point P2 of the matching circuit 20) that attaches the power feeding circuit board to the article (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes , and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2) is attached to the article (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1).
Therefore, in view of teachings by Hiroshi, Kimura, and Arene, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi to include a power feeding circuit board that includes a terminal electrode connected to the wireless IC chip; a conductive thread that attaches the power feeding circuit board to the article, and wherein the conductive thread is constructed to contact the terminal electrode and configured to function as a radiator when the power feeding circuit board is attached to the article, as suggested by Kimura and Arene. The 

As to claim 2, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the conductive thread has a portion that penetrates the power feeding circuit board to an inside of the article (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-4 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 4, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1,
wherein the terminal electrode comprises a first electrode and a second electrode arranged at an interval from each other (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b), and
wherein the conductive thread comprises a first thread in contact with the first electrode and a second thread in contact with the second electrode (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception .

As to claim 5, Hiroshi, Kimura, and Arene disclose the limitations of claim 4 further comprising the article with the wireless communication device according to claim 4, wherein the power feeding circuit board comprises a first inductor element that connects the first electrode to the wireless IC chip and a second inductor element that connects the second electrode to the wireless IC chip (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52).

As to claim 6, Hiroshi, Kimura, and Arene disclose the limitations of claim 5 further comprising the article with the wireless communication device according to claim 5, wherein the power feeding circuit board further comprises a third inductor element connected in parallel to the first inductor element and the second inductor element (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-3 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output .

As to claim 7, Hiroshi, Kimura, and Arene disclose the limitations of claim 6 further comprising the article with the wireless communication device according to claim 6,
wherein the power feeding circuit board is a double- sided flexible board (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f),
wherein the first and second inductor elements comprise spiral coils disposed on a first principal surface of the power feeding circuit board (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f and the inductance element L1-L2: the matching circuit 20 includes inductance elements L1 and L2 and capacitance elements C1 and C2. The inductance elements L1 and L2 are electrically connected in parallel with the wireless IC chip 50), and
wherein the third inductor element comprises a conductor pattern disposed on a second principal surface of the power feeding circuit board that is opposite the first principal surface (Kimura: [0020]-[0028], and FIG. 1-3 the layers 11a-11f and the inductance element L3: An inductance element L3 that adjusts the coupling value of the magnetic coupling M is inserted between the capacitance elements C1 and C2 that respectively define portions of the first and second series resonant circuits).

As to claim 14, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the conductive thread attaches the power feeding circuit board (Kimura: [0025], [0028], and FIG. 1 to the article in a portion on one end side of the conductive thread (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1).

As to claim 15, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, further comprising a non- conductive thread constructed to attach the power feeding circuit board to the article (Arene: [0002], [0116]-[0117], and FIG. 4-5: the textile thread or segments of this thread including the transmission reception device, or more generally the textile or plastic material, the fabric or the sheath in which the device has been inserted, can itself be integrated into an object, whether textile or not).

As to claim 16, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the article is clothing (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID Arene: Abstract, [0040], [0042]-[0044], [0051]-[0052], [0056],  and FIG. 1-4 the grooves 2a-2b: The wire element 7a, 7b can also be made up of any type of conductive textile fibers).

As to claim 19, Hiroshi, Kimura, and Arene discloses all the wireless communication device limitations as claimed that mirrors the article with a wireless communication device limitations in claim 1; thus, claim 19 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a wireless communication device comprising:
a wireless IC chip (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire);
a power feeding circuit board (Kimura: Abstract, [0018]-[0019], [0022], [0026]-[0028], and FIG. 1-3 the feeding substrate 10: a wireless communication device includes a wireless IC chip that processes a high-frequency signal and a feeding substrate including a coil conductor, a plane conductor, and a matching circuit that is connected to the wireless IC chip and that has a predetermined resonant frequency) that includes at least one terminal electrode (Kimura:  connected to the wireless IC chip (Kimura: FIG. 1 the wireless IC chip 50); and
a conductive thread that is constructed to attach the power feeding circuit board to an article of clothing (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: the tag antenna portion can be attached to the embroidery portion 7 such as a hospital name provided in the uniform 6, and the RFID tag 1 can be easily attached to the uniform 6 so that it is not apparent),
wherein the conductive thread (Kimura: [0021]-[0022], [0024]-[0025], and FIG. 1-4 the coil conductor 31 and the plane conductor 35: The coil conductor 31 and the plane conductor 35 are electrically connected in parallel with the matching circuit 20. One end of the coil conductor 31 is connected to a first connection point P1 of the matching circuit 20 and the other end is open. The plane conductor 35 is provided on the bottom surface side of the feeding substrate 10 over a relatively wide area and is connected to a second connection point P2 of the matching circuit 20) is constructed to contact the at least one terminal electrode and is configured to function as a radiator (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically when the power feeding circuit board is attached to the article (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52).

Claims 3, 8-9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1) and Arene et al. (Arene – US 2019/0391560 A1) and further in view of Begriche et al. (Begriche – US 2018/0249767 A1).

As to claim 3, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1, wherein the conductive thread is attached to the article (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be via the power feeding circuit board so as to have a plurality of portions that penetrate the power feeding circuit board to an inside of the article (Kimura: [0021]-[0022], [0024]-[0025], and FIG. 1-4 the coil conductor 31 and the plane conductor 35: The coil conductor 31 and the plane conductor 35 are electrically connected in parallel with the matching circuit 20. One end of the coil conductor 31 is connected to a first connection point P1 of the matching circuit 20 and the other end is open. The plane conductor 35 is provided on the bottom surface side of the feeding substrate 10 over a relatively wide area and is connected to a second connection point P2 of the matching circuit 20 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b), the combination of Hiroshi, Kimura, and Arene does not explicitly disclose the conductive thread is sewn to the article.
However, it has been known in the art of electronic garment to implement the conductive thread is sewn to the article, as suggested by Begriche, which discloses the conductive thread is sewn to the article (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, 
Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Begriche it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include the conductive thread is sewn to the article, as suggested by Begriche. The motivation for this is to implement a known alternative design for sewing an electronic device into an article, e.g. textile.

As to claim 8, Hiroshi, Kimura, and Arene disclose the limitations of claim 4 except for the claimed limitations of the article with the wireless communication device according to claim 4, wherein the first thread is sewn with whip stitches to the article via the first electrode and the second thread is sewn with whip stitches to the article via the second electrode.
However, it has been known in the art of electronic garment to implement the first thread is sewn with whip stitches to the article via the first electrode and the second thread is sewn with whip stitches to the article via the second electrode, as suggested by Begriche, which discloses the first thread is sewn with whip stitches to the article via the first electrode and the second thread is sewn with whip stitches to the article via the second electrode (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive).
Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Begriche it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include the first thread is sewn with whip stitches to the article via the first electrode and the second thread is sewn with whip stitches to the article via the second electrode, as suggested by Begriche. The motivation for this is to implement a known alternative design for sewing an electronic device into an article, e.g. textile.

As to claim 9, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 4 further comprising the article with the wireless communication device according to claim 4, wherein the first thread is sewn with running stitches to the article via the first electrode and the second thread is sewn with running stitches to the article via the second electrode (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive).

As to claim 17, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1,
wherein the terminal electrode comprises a first electrode and a second electrode arranged at an interval from each other (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2 and Arene: Abstract, [0040], [0042]-[0044], [0046]-[0047], [0049], and FIG. 1-4 the grooves 2a-2b: he pads 6a, 6b can be advantageously manufactured during the manufacture of the chip 1, for example, by forming them by deposition on the substrate 3 before the assembly thereof with the , and
wherein the conductive thread comprises a single thread-shaped or a fiber-shaped member (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b) that is sewn to the article (Hiroshi: [0006]-[0008], [0014], [0020], [0025]-[0026], and FIG. 1 the RFID tag 1: As a structure for attaching the tag IC chip 8 to the tag substrate 10, an electrode (not shown) provided on the lower surface of the tag IC chip 8 is used using an adhesive member such as a conductive paste and an underfill material or a conductive adhesive. It is attached to the tag substrate 10. As another structure, the tag IC chip 8 may be fixed to the tag substrate 10 with an adhesive (not shown), and the electrode and the conductive foil 11 may be wire-bonded with a conductive wire and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0154], FIG. 1-2 and FIG. 36-37: Although depicted as a zig-zag stitch, other types of stitch are also contemplated, such as a straight, fly, running, back, lock, chain, overcast, slip, catch, hemming, and/or cross stitch. Also, other means of attachment are contemplated, such as stapling and/or conductive adhesive) via the power feeding circuit board to contact both the first electrode and the second electrode (Kimura: [0021]-[0022], [0024]-[0025], [0028], and FIG. 1-4 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52 and Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 20, Hiroshi, Kimura, Arene, and Begriche disclose the limitations of claim 19 further comprising the wireless communication device according to claim 19, wherein the conductive thread has a portion that penetrates the power feeding circuit board to an inside of the article (Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0155], FIG. 1-2 and FIG. 36-38: As shown, an oblong electrode 3030 (e.g., a printed electrode) overlaps with a conductor 3020, and a connection point 3040, in the form of a running conductive stitch, having a rectangular spiral pattern, formed from a conductive thread, wire, filament, or other material, is disposed on a portion of the region of overlap between the electrode 3030 and the conductor 3020, and also occupies a portion of the non-overlapping region of the electrode 3030. In some embodiments, the running conductive stitch penetrates the substrate 3006 (e.g., a fabric garment or portion thereof). In other words, the stitching is formed “through” the substrate 3006. In some embodiments, the electrode 3030 is disposed on a first surface of a substrate 3006 and the conductor 3020 is disposed on a second surface of the substrate 3006 that is opposite the first surface of the substrate 3006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1) and Arene et al. (Arene – US 2019/0391560 A1) and further in view of Forster (Forster – US 2006/0043198 A1).

As to claim 10, Hiroshi, Kimura, and Arene disclose the limitations of claim 1 further comprising the article with the wireless communication device according to claim 1,
wherein the terminal electrode comprises an inner electrode connected to the wireless IC chip (Kimura: [0025], [0028], and FIG. 1 the connection electrodes 18a-18d and the first connection point P1 and the second connection point P2: the wireless IC chip 50 includes a pair of input/output electrodes 51a and 51b (refer to FIG. 1) to receive a high-frequency signal as a potential difference. The input/output electrodes 51a and 51b are connected to the connection electrodes 18a and 18b provided on the feeding substrate 10 using, for example, solder bumps 52) and an outer electrode disposed to form a magnetic field coupling to the inner electrode, and
wherein the conductive thread is in contact with the outer electrode and is configured to functions as a radiator when the power feeding circuit board is attached to the article (Kimura: Arene: Abstract, [0040], [0042]-[0044], and FIG. 1-4 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1), except for the claimed limitations of an outer electrode disposed to form a magnetic field coupling to the inner electrode.
However, it has been known in the art of RFID design to implement an outer electrode disposed to form a magnetic field coupling to the inner electrode, as suggested by Forster, which discloses an outer electrode disposed to form a magnetic field coupling to the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: The conductive loop 42 substantially surrounds a non-conductive area 44. By substantially surrounding the non-conductive area 44, the conductive loop 42 is suitably capable of interacting 
Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Forster it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include an outer electrode disposed to form a magnetic field coupling to the inner electrode, as suggested by Forster. The motivation for this is to implement a known alternative design for transferring energy between an antenna and an integrated circuit.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1) and Arene et al. (Arene – US 2019/0391560 A1), Forster (Forster – US 2006/0043198 A1) and further in view of Begriche et al. (Begriche – US 2018/0249767 A1).

As to claim 11, Hiroshi, Kimura, Arene, Forster and Begriche disclose the limitations of claim 10 further comprising the article with the wireless communication device according to claim 10,
wherein the inner electrode is a loop-shaped or spiral-shaped electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], FIG. 3 the conductive loop 42 and FIG. 1-9: The conductive loop 42 substantially surrounds a non-conductive area 44. By substantially surrounding the non-conductive area 44, the conductive loop 42 is suitably capable of interacting with the antenna portion magnetic coupling element 22 (FIG. 1), so as to magnetically couple together the antenna 20 and the transponder chip 26),
wherein the outer electrode is an electrode arranged at an interval from the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: a high permeability material 30 may be placed in proximity to the magnetic coupling elements 22 and 28. Ferrites are an example of suitable materials for the high permeability material 30. Ferrites are ceramic materials, generally containing iron oxide combined with binder compounds such as nickel, manganese, zinc, or magnesium. Two major categories of binder compounds are manganese zinc (MnZn) and nickel zinc (NiZn). The high permeability material 30 may be placed between the magnetic coupling elements 22 and 28, or elsewhere in proximity to the magnetic coupling elements 22 and 28. The high permeability material 30 may be used to increase and/or concentrate magnetic coupling between the magnetic coupling elements 22 and 28. The high permeability material 30 may increase the amount of flux transferred between the magnetic coupling elements 22 and 28. The high permeability material 30 may be in the form of any of a variety of layers or structures in proximity to the magnetic coupling portions or elements 22 and 28), and
wherein the conductive thread is sewn to the article via at least a portion of the outer electrode (Arene: Abstract, [0040], [0042]-[0044], 0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Begriche: Abstract, [0083], [0101], [0150]-[0151], [0153]-[0155], FIG. 1-2 a connection point 3040, in the form of a running conductive stitch, having a rectangular spiral pattern, formed from a conductive thread, wire, filament, or other material, is disposed on a portion of the region of overlap between the electrode 3030 and the conductor 3020, and also occupies a portion of the non-overlapping region of the electrode 3030. In some embodiments, the running conductive stitch penetrates the substrate 3006 (e.g., a fabric garment or portion thereof). In other words, the stitching is formed “through” the substrate 3006. In some embodiments, the electrode 3030 is disposed on a first surface of a substrate 3006 and the conductor 3020 is disposed on a second surface of the substrate 3006 that is opposite the first surface of the substrate 3006).

As to claim 12, Hiroshi, Kimura, Arene, Forster and Begriche disclose the limitations of claim 11 further comprising the article with the wireless communication device according to claim 11, wherein the outer electrode is a loop-shaped electrode arranged to surround the inner electrode (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: the antenna portion 14 in FIG. 9 relies upon capacitive coupling to electrically couple the antenna 20 to the antenna portion conductive loop 52, across the antenna substrate 50. To provide for an enhanced capacitive coupling, the antenna 20 may have a first pair of loop-antenna capacitive coupling elements 160 electrically coupled thereto, and the conductive loop 52 may have a second pair of corresponding loop-antenna capacitive coupling elements 162 coupled thereto. The loop-antenna capacitive coupling elements 160 and 162 may be areas of electrically conductive material that serve as plates of a pair of parallel plate capacitors, using material from the antenna substrate 50 as an intervening dielectric. Thus each of the loop-.

As to claim 13, Hiroshi, Kimura, Arene, Forster and Begriche disclose the limitations of claim 12 further comprising the article with the wireless communication device according to claim 12, wherein the outer electrode comprises a slit that divides a portion of the loop-shaped electrode to prevent respective currents flowing through the outer electrode from canceling each other (Forster: Abstract, [0041], [0044], [0051], [0059]-[0061], [0074]-[0076], and FIG. 1-9: the antenna portion 14 in FIG. 9 relies upon capacitive coupling to electrically couple the antenna 20 to the antenna portion conductive loop 52, across the antenna substrate 50. To provide for an enhanced capacitive coupling, the antenna 20 may have a first pair of loop-antenna capacitive coupling elements 160 electrically coupled thereto, and the conductive loop 52 may have a second pair of corresponding loop-antenna capacitive coupling elements 162 coupled thereto. The loop-antenna capacitive coupling elements 160 and 162 may be areas of electrically conductive material that serve as plates of a pair of parallel plate capacitors, using material from the antenna substrate 50 as an intervening dielectric. Thus each of the loop-antenna capacitive coupling elements 160 may be capacitively coupled to a corresponding loop-antenna capacitive coupling element 162. The thickness and material of the antenna substrate 50 may be selected to obtain the desired capacitive coupling between the antenna 20 and the conductive loop 52).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (Hiroshi – JP 2010-026886 A) in view of Kimura et al. (Kimura – US 2013/0186961 A1) and Arene et al. (Arene – US 2019/0391560 A1), and Begriche et al. (Begriche – US 2018/0249767 A1) and further in view of Sakai et al. (Sakai – US 2014/0218062 A1).

As to claim 18, Hiroshi, Kimura, and Arene disclose the limitations of claim 17 except for the claimed limitations of the article with the wireless communication device according to claim 17, wherein a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes.
However, it has been known in the art of electronic garment to implement a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes, as suggested by Sakai, which discloses a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes (Sakai: Abstract, [0028]-[0035], and FIG. 1-6: According to the present invention, even when the bellows body is made long for the purpose of ensuring a desired displacement amount, a short-circuit occurs by contact between the movable touch piece of the movable portion and the fixed portion or the fixed touch piece thereof, thus making it possible to reduce contact resistance, so as to obtain a contactor with small contact resistance).
Therefore, in view of teachings by Hiroshi, Kimura, Arene, and Sakai it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID tag of Hiroshi, Kimura, and Arene to include a portion of the conductive thread between the first and second electrodes comprises a meandering shape to prevent a short circuit between the first and second electrodes, as suggested by Sakai. The motivation for this is to implement a known alternative design for contacting terminals of an electronic device.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Harnett, US 2019/0257015 A1, discloses anisotropic conductive treads for electrical connection in soft electronics.
Kato, US 2018/0144225 A1, discloses wireless communication device and article equipped with the same.
Zainzinger et al., US 2013/0020304 A1, discloses article of clothing having an electrically conductive assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/QUANG PHAM/Primary Examiner, Art Unit 2684